DONNELLY, Judge,
dissenting.
The determinative question on this appeal is whether there was sufficient evidence that appellant received stolen goods from another.
“The rule is well established that conjecture, suspicion or surmise is not sufficient as a basis of conviction.” State v. Wilson, 345 Mo. 862, 869, 136 S.W.2d 993, 996 (1940).
“An inference of guilt is permissible from the unexplained possession of property recently stolen in a burglary and the inference exists both as to the offense of burglary and of stealing.” State v. Cobb, 444 S.W.2d 408, 414 (Mo. banc 1969). In other words, the unexplained possession of property recently stolen, as was the case here, is evidence that the possessor is guilty of a wrongful taking of the property. However, the unexplained possession of property recently stolen does not give rise to the inference that the possessor is guilty of the offense of receiving stolen property from another under § 560.270, RSMo 1969. State v. Magers, 452 S.W.2d 198, 200 (Mo.1970). Appellant cannot be both the thief and the receiver of stolen property. She cannot receive stolen property from herself.
The record is barren of any proof tending to show that appellant received the stolen property from another. The State contends receipt may be found from the evidence of her efforts to remove identifying marks on the stolen property, that three other persons were involved, that one of them attempted to flee, and that appellant was not in possession of all the stolen property, relying on State v. McAnulty, 491 S.W.2d 259 (Mo.1973). I would overrule McAnulty. The evidence in this case is more consistent with guilt of stealing than with guilt of receiving stolen property from another. Of course, appellant may not be guilty of both offenses. In any event, it seems to me that only by resorting to speculation and conjecture outside of and beyond the scope of the evidence may it be found that appellant received stolen property from another. The verdict of guilty should not be permitted to stand.
I respectfully dissent.